Exhibit 10.1
 
CONFIDENTIAL SETTLEMENT AGREEMENT AND GENERAL RELEASE
 
This Settlement Agreement and General Release Agreement (the “Agreement”) is
made by and between Islet Sciences, Inc (“Islet”) on the one hand, and
Progenitor Cell Therapy, LLC (“PCT” and, together with Islet, the “Parties”),
 
For purposes of the Agreement, the term “Islet” shall mean collectively Islet
Sciences, Inc. and any parent, affiliate, subsidiary, officer, director, current
or past employee, agent, representative, successor or assigns of any of the
above. The term “PCT” as used herein shall mean Progenitor Cell Therapy, LLC and
any parents, partners (limited or general), corporate affiliates, subsidiaries,
officers, directors, employees, past employees, agents, representatives,
successors or assigns of any of the above. Islet and PCT are referred to herein
collectively as the “Parties.”
 
WHEREAS, PCT has instituted a lawsuit captioned Progenitor Cell Therapy, LLC v
Islet Sciences, Inc., et al, Civil Action No, 2:14-cv-02658 (SDW)(SCM), in the
United States District Court for the District of New Jersey (the “Litigation”);
and
 
WHEREAS, Islet and PCT now seek to obtain a full and final settlement and
resolution of all claims, counterclaims, and controversies between them arising
out of or in any way connected with the Litigation and the facts and
circumstances giving rise to or related to the Litigation; and
 
WHEREAS, neither the settlement of the Litigation nor the payment of any
consideration shall be taken or construed to be an admission or concession of
liability or wrongdoing on the part of Islet, as to which Islet expressly denies
any liability or wrongdoing.
 
NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
herein contained, and for other valuable consideration, receipt and sufficiency
of which is acknowledged, IT IS AGREED as follows:
 
1.           Within one (1) business day of receipt of a fully executed copy of
this Agreement, Islet shall pay PCT a sum of twenty thousand dollars ($20,000)
as the first installment of the agreed full and final settlement consideration
by wire transfer payable to PCT do Lowenstein Sandler LLP Attorney Trust Account
(the “First Settlement Payment”) and according to wire transfer instructions
provided by Lowenstein Sandler (“PCT’s Counsel”), as per the attached Exhibit A.
 
 

 
 
2.           Within ten (10) business days of receipt of a fully executed copy
of this Agreement, Islet shall pay PCT a sum of twenty thousand dollars
($20,000) as the second installment of the agreed full and final settlement
consideration by wire transfer payable in the same manner as the First
Settlement Payment, unless PCT provides written instructions altering the wiring
instructions.
 
3           Within ten (10) business days of receipt of a fully executed copy of
this Agreement, PCT shall execute consent judgments in favor of PCT in the
amounts of $125,000, $83,000 and $41,000, together with interest at the state
statutory rate. The consent judgments shall be held in escrow by counsel for PCT
and shall not be filed until PCT has afforded Islet a ten (10) day period to
cure any late payment. The consent judgment filed by counsel for PCT shall
correspond directly with the amount due and owing from Islet at the time of
filing. Upon request by counsel for Islet, upon full payment by Islet counsel
for PCT either shall destroy or return “Satisfied” the consent judgments.
 
4.           Within ninety (90) days of the payment of the First Settlement
Payment, Islet shall pay PCT a sum of forty-two thousand ($42,000) as the third
installment of the full and final settlement consideration (the “Third
Settlement Payment”) by wire transfer payable in the same manner as the First
Settlement Payment, unless PCT provides written instructions altering the wiring
instructions.
 
5.           Contemporaneous with the Third Settlement Payment, Islet shall
transfer to PCT the equivalent of seven thousand dollars ($7,000) in shares of
common stock of Islet Sciences, Inc. Such shares shall, subject to requirements
and limitations of federal and relevant state securities laws, be conferred to
PCT free of any restrictions.
 
6.           Within 180 days of the payment of the First Settlement Payment,
Islet shall pay PCT a sum of forty-two thousand ($42,000) as the fourth
installment of the full and final settlement consideration of (the “Fourth
Settlement Payment”) by wire transfer payable in the same manner as the First
Settlement Payment, unless PCT provides written instructions altering the wiring
instructions.
 
 
2

 
 
7.           Contemporaneous with the Fourth Settlement Payment, Islet shall
transfer to PCT the equivalent of seven thousand dollars ($7,000) in shares of
common stock of Islet Sciences, Inc. Such shares shall, subject to requirements
and limitations of federal and relevant state securities laws, be conferred to
PCT free of any restrictions.
 
8.           On or before the one-year anniversary of the payment of the First
Settlement Payment, Islet shall pay PCT a sum of forty-one thousand ($41,000) as
the final installment of the full and final settlement consideration (the “Final
Settlement Payment”) by wire transfer payable in the same manner as the First
Settlement Payment, unless PCT provides written instructions altering the wiring
instructions.
 
9.           Contemporaneous with the Final Settlement Payment, Islet shall
transfer to PCT the equivalent of six thousand dollars ($6,000) in shares of
common stock of Islet Sciences, Inc. Such shares shall, subject to requirements
and limitations of federal and relevant state securities laws, be conferred to
PCT free of any restrictions.
 
10.           PCT agrees to take all necessary actions to dismiss the Litigation
with prejudice within five (5) business days of PCT’s Counsel’s receipt of the
Final Settlement Payment, including but not limited to the filing of a
Stipulation of a Dismissal with Prejudice.
 
11.           In exchange for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, PCT hereby releases and forever
discharges Islet, together with its predecessors, successors, officers,
directors, employees (past and/or present), agents, representatives, parents,
affiliates, assigns, corporate affiliates, subsidiaries, officers, directors,
current or past employees, insurers, and attorneys, of and from any and all
claims, demands, damages, debts, liabilities, obligations, costs, accounts,
liens, causes of action, covenants, judgments, and executions of every kind and
nature whatsoever, in law, equity or otherwise, whether now known or unknown,
suspected or unsuspected, accrued or unaccrued, which they ever had, owned or
held or now have, own or hold, arising out of or relating in any manner to any
and all statutory, common law, federal, state, or other law or legal basis
whatsoever, whether now known or unknown, suspected, or unsuspected, which they
ever had, owned, or held or now have, own or hold, arising out of or in any way
connected with the Litigation.
 
 
3

 
 
12.           In exchange for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Islet hereby releases and forever
discharges PCT, together with its predecessors, successors, officers, directors,
employees (past and/or present), agents, representatives, parents, affiliates,
assigns, corporate affiliates, subsidiaries, officers, directors, current or
past employees, insurers, and attorneys, of and from any and all claims,
demands, damages, debts, liabilities, obligations, costs, accounts, liens,
causes of action, covenants, judgments, and executions of every kind and nature
whatsoever, in law, equity or otherwise, whether now known or unknown, suspected
or unsuspected, accrued or unaccrued, which they ever had, owned or held or now
have, own or hold, arising out of or relating in any manner to any and all
statutory, common law, federal, state, or other law or legal basis whatsoever,
whether now known or unknown, suspected, or unsuspected, which they ever had,
owned, or held or now have, own or hold, arising out of or in any way connected
with the Litigation.
 
13.           PCT also expressly waives any rights or benefits of any type with
respect to unknown claims against Islet that they may have under Federal, State
or foreign law to the fullest extent provided by law. In this connection, PCT
acknowledges that claims or facts in addition to or different from those which
are now known or believed to exist may hereafter be discovered with respect to
this subject matter; but that it is their intention to fully and forever settle
and release all such claims, whether known or unknown.
 
14.           Islet also expressly waives any rights or benefits of any type
with respect to unknown claims against PCT that they may have under Federal,
State or foreign law to the fullest extent provided by law. in this connection,
Islet acknowledges that claims or facts in addition to or different from those
which are now known or believed to exist may hereafter be discovered with
respect to this subject matter; but that it is their intention to fully and
forever settle and release all such claims, whether known or unknown.
 
15.           The Parties warrant and represent that each has not assigned,
transferred, or conveyed, or purported to have assigned, transferred, or
conveyed to any person or entity any claim, demand, debt, liability, account,
obligation, or cause of action herein released.
 
 
4

 
 
16.           The Parties warrant and represent that each has read and fully
understands the terms of this Agreement; and that each has had the opportunity
to consult with an attorney with respect to this Agreement and each has signed
and agreed to be bound hereby freely and voluntarily.
 
17.           The Parties warrant and represent that each has the full authority
to enter into this Agreement and to consummate this settlement.
 
18.           This Agreement is the total agreement of the Parties and replaces
any prior negotiation or agreements between the Parties, whether written or
oral. This is an integrated agreement.
 
19           The Parties agree to disclose the existence of this Agreement in a
conference with Judge Leda Wettre of the United States District Court for the
District of New Jersey on March 21, 2016. Other than this specifically
agreed-upon disclosure, the Parties and their attorneys, agree to keep any and
all matters relating to the terms of this Agreement absolutely confidential,
warrant that they have not already disclosed such terms and that they are not
aware of any such disclosure, and agree not to disclose them to any other person
or entity, except as may be required by a court of competent jurisdiction, or
any regulatory or self-regulatory agency or at any hearing in an action between
the Parties or any interested party relating to the enforcement of this
Agreement.
 
20.           This Agreement shall be interpreted, enforced, and governed by and
under the laws of the State of New York. The language of this Agreement shall be
construed as a whole according to its fair meaning. This Agreement shall be
deemed to have been equally drafted by the Parties and in the event of ambiguity
shall not he strictly construed against one party or the other. If for any
reason a court of competent jurisdiction finds any provision of this Agreement
to be unenforceable, that provision will be enforced to the maximum extent
permissible, and the remainder of this Agreement will continue in full force and
effect.
 
21.           The Parties agree that any dispute regarding the meaning or
interpretation of this Agreement, or the rights and obligations of any of the
Parties hereto, shall be resolved by the Court in the United States District
Court for the District of New Jersey.
 
 
5

 
 
22.           Notwithstanding any provisions of Federal Rules of Evidence, this
Agreement may be enforced by any party by a motion under the Federal Rules of
Civil Procedure or by any other procedure permitted by law. The prevailing party
in any such dispute shall recover their/its attorneys’ fees and costs in
connection with any such proceeding.
 
23.           This Agreement may be pleaded as a full and complete defense to,
and may be used as the basis for an injunction against, any action, suit, claim
or other proceeding which may be instituted, prosecuted or maintained in breach
of this Agreement.
 
24.           All covenants and agreements in this Agreement shall bind and
inure to the benefit of the respective successors and assigns of the Parties.
 
25.           This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument.
 
AGREED TO, as of this date, March 23, 2016.
 
 
ISLET SCIENCES, INC.

 
 
By:
/s/ David E Wilder

 
David E. Wilder, COO & CFO

 
 
 
PROGENITOR CELL THERAPY, LLC

 
 
By:
/s/ Robert Preti
 
 

 
 
AGREED TO AND APRROVED:
 
 
6

 
 
/s/ Michael L. Simes

Michael L. Simes
MCGUIREWOODS LLP
Counsel for Islet Sciences, Inc.

 
 
/s/ Robert J. Kipnees

Robert J. Kipnees
LOEWENSTEIN SANDLER LLP
Counsel for Progenitor Cell Therapy, LLC

 
 
 
7
